PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 8,715,117
Issue Date: May 06, 2014
Application No. 13/894,891
Filed: May 15, 2013
Attorney Docket No. 506409949np
:
:
:   DECISION ON REQUEST FOR 
:                REFUND
:

  For: BALL RETRIEVAL SPORTS RACKET       



This is a decision on the Request For Refund filed June 16, 2022, seeking a withdrawal and a refund of the petition previously filed under 37 CFR 1.378(b) on February 24, 2022 and supplemented March 21, 2022, in the above-identified application.  

The petition under 37 CFR 1.378(b) is DISMISSED AS MOOT.

The Office records indicate that a petition under the provisions of 37 CFR 1.378(b) was filed February 24, 2022 and supplemented March 21, 2022, in the above-identified application.  Subsequently, on June 16, 2022, applicant filed a request for refund of  $1,050.00 for the maintenance fee and petition fees ($625.00 submitted March 21, 2022 and $400.00), stating applicant “do not want to maintain patent.”  As the petition, under 37 CFR 1.378(b) filed February 24, 2022 and supplemented March 21, 2022, was not acted upon prior to the consideration of the instant request for its withdrawal, the instant request is granted.  The petition filed under 37 CFR 1.378(b), is dismissed as moot.    

The request for refund is GRANTED IN-PART.

The request for refund of the maintenance fee ($500.00) has been refunded to applicant’s credit card account.  However, the petition fee ($525.00) will not be refunded in accordance with below:
Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment). 

When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d). 
37 CFR 1.26(a) also provides that a change of purpose after the payment of a fee, as when a party desires to withdraw the filing of a patent application for which the fee was paid, will not entitle the party to a refund of such fee. 
MPEP 711.03 (c) states that:
The phrase “[o]n filing” in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.3.78(b). See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 (“[t]he fees set forth in this section are due on filing the petition”). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.378(b) is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.378(b) lacking the requisite petition fee. 
In view of the above, as the petition fee was due upon payment and not paid by mistake, the petition fees of $525.00 will not be refunded.  Therefore, the request for refund is granted in-part. 

Petitioner should note that any subsequent attempt to pay the maintenance fees associated with the instant patent may be viewed as intentionally delayed. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  
	


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions